DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 4-5 of the response, filed 01/06/2021, with respect to the rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Kamimura et al (US 2012/0252214) in view of Mahulikar et al (US 6,776,696) ( particularly the argument that one skilled in the art would recognize that since Kamimura teaches adding a cationic compound to the polishing composition, nothing in Kamimura describes and/or fairly suggest the addition of an amphoteric surfactant, much less the recited amount of the recited amphoteric surfactant of formula (1), as required by the amended claim 1) has been fully considered and is persuasive.  The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over Kamimura et al (US 2012/0252214) in view of Mahulikar et al (US 6,776,696) has been withdrawn. 
However, Applicant's arguments with respect to the cited references of Sakanishi et al (US 2009/0104778), Tsuchiya et al (US 2001/0005009) have been fully considered but they are not persuasive. The applicant argue that the references of Sakanishi/Tsuchiya does not describe and/or fairly suggest the addition of an amphoteric surfactant as required by amended claim 1. This argument is unpersuasive because Sakanishi discloses a polishing composition comprising: an amphoteric surfactant comprises lauryl dimethylamino acetic betaine (page 5, para 0056-0057)/ Tsuchiya discloses a polishing composition includes an amphoteric surfactant comprises  
 It is argued that the applied references fail to describe and/or appreciate all of the advantages/improvements of the claimed polishing composition which includes the polishing composition of the claimed invention can effectively polish the laser mark region by adding the recited amount of the recited amphoteric surfactant, as a result, a flat polished surface having a reduced height difference between a central region and a peripheral region (laser mark region) of the wafer can be provided. This argument is unpersuasive because: it is not in commensurate with the scope of the claims since the languages of “ can effectively polish the laser mark region”, “a flat polished surface having a reduced height difference between a central region and a peripheral region (laser mark region) of the wafer can be provided” are not positively recited in the claims;  it is noted that claims 1-7 drawn to a composition claim and the languages of “ can effectively polish the laser mark region” and “a flat polished surface having a reduced height difference between a central region and a peripheral region (laser mark region) 
 Upon further consideration and search, claim(s) 1-3, 4, 6-7 are rejected under 35 U.S.C 103 as being unpatentable over Sakanishi et al (US 2009/0104778) in view of Mahulikar et al (US 6,776,696)/ claim(s) 1-3, 4-6 are rejected under 35 U.S.C 103 as being unpatentable over
Tsuchiya et al (US 2001/0005009) in view of Mahulikar et al (US 6,776,696)/ Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakanishi et al (US 2009/0104778) in view of Mahulikar et al (US 6,776,696)/ Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Sakanishi et al (US 2009/0104778) in view of Mahulikar et al (US 6,776,696) and further in view of Takegoshi et al (US 2012/0270400) as set forth in detail below

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

        Claims 1-3, 4, 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakanishi et al (US 2009/0104778) in view of Mahulikar et al (US 6,776,696)
Sakanishi discloses a polishing composition comprising: water, silica particles (page 4, para 0044, 0047), an alkaline substance (page 3, para 0030) and an amphoteric surfactant comprises includes lauryl dimethylamino acetic betaine (page 5, para 0056-0057), which reads on an amphoteric surfactant of the claimed chemical structural formula (1) wherein R 1 is a C 10-20 alkyl group or a C 1-5 alkyl group containing an amide group, wherein the amide group is an amide group having a C 10-20 alkyl group, R 2 and R 3 are each independently a C 1-9 alkyl group; and X - is a C 1-5 anionic organic group containing a carboxylate ion/ the amphoteric surfactant of the claimed formula (1) wherein R 1 is a C  10-20 alkyl; X- is a C 1-5 anionic organic group containing a carboxylate ion and R 2 and R 3 are each methyl group since the applicants disclose that " As the amphoteric surfactant of formula (1), a betaine-type, an alkylbetaine-type, or a sulfobetaine-type betaine compound may be used. Examples of the betaine-type compound include coconut oil dimethylaminoacetic acid betaine (formula (1-1)), examples of the alkylbetaine-type compound include lauryl dimethylaminoacetic acid betaine (formula (1-2)), and examples of the sulfobetaine-type compound include lauramidopropyl hydroxysultaine" in paragraph 0011-0017 of the instant specification
  Sakanishi discloses that the polishing composition comprises 0.1 wt %/mass % to 50 wt%/mass % of the silica particles (page 4, para 0045) and the balance of water (page 4, para 0047), which reads on the claimed 0.05 to 50% by mass of the silica particles. However, Sakanishi fails to specifically disclose that the polishing composition contains 0.01 to 30% by mass of the alkaline substance, and 1 to 10000 ppm of the amphoteric surfactant/300 to 4000 ppm of the amphoteric surfactant as required in claims 1, 7.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the concentrations of the alkaline substance, and the amphoteric surfactant in Sakanishi's polishing composition to any preferable concentrations including the claimed concentrations to adjust the polishing selectivity, thus resulting in the adjustment in the overall polishing rate as taught in Mahulikar ( col 4, lines 24-29)
Regarding claim 4, the modified reference of Sakanishi would have disclosed that the silica particles are silica particles in a form of an aqueous dispersion of silica particles having a mean primary particle diameter of 0.005 microns/5 nm (page 4, para 0044)
Regarding claim 6, the modified reference of Sakanishi would have disclosed that the polishing composition further comprising a chelating agent (page 4, para 0048)

Claims 1-3, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya et al (US 2001/0005009) in view of Mahulikar et al (US 6,776,696)
1 is a C 10-20 alkyl group or a C 1-5 alkyl group containing an amide group, wherein the amide group is an amide group having a C 10-20 alkyl group, R 2 and R 3 are each independently a C 1-9 alkyl group; and X - is a C 1-5 anionic organic group containing a carboxylate ion/ the amphoteric surfactant of the claimed formula (1) wherein R 1 is a C  10-20 alkyl; X- is a C 1-5 anionic organic group containing a carboxylate ion and R 2 and R 3 are each methyl group since the applicants disclose that " As the amphoteric surfactant of formula (1), a betaine-type, an alkylbetaine-type, or a sulfobetaine-type betaine compound may be used. Examples of the betaine-type compound include coconut oil dimethylaminoacetic acid betaine (formula (1-1)), examples of the alkylbetaine-type compound include lauryl dimethylaminoacetic acid betaine (formula (1-2)), and examples of the sulfobetaine-type compound include lauramidopropyl hydroxysultaine" in paragraph 0011-0017 of the instant specification
Tsuchiya discloses that the polishing composition comprises 30 wt % or less of the polishing grains including silica particles (page 4, para 0051) and the balance of water (page 4, para 0052 ) , which reads on the claimed 0.05 to 50% by mass of the silica particles. However, Tsuchiya fails to specifically disclose that the polishing composition contains 0.01 to 30% by mass of the alkaline substance, and 1 to 10000 ppm of the amphoteric surfactant as required in claim 1
Mahulikar discloses a polishing composition/slurry, used in a CMP process, the composition includes water, silica particles, an alkaline substance and an amphoteric surfactant 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the concentrations of the alkaline substance, and the amphoteric surfactant in Tsuchiya's polishing composition to any preferable concentrations including the claimed concentrations to adjust the polishing selectivity, thus resulting in the adjustment in the overall polishing rate as taught in Mahulikar ( col 4, lines 24-29)
Regarding claim 4, the modified reference of Tsuchiya would have disclosed that the silica particles are silica particles in a form of an aqueous dispersion of silica particles having a mean primary particle diameter of 0.005 microns/5 nm (page 3, para 0030, page 4, para 0050)
Regarding claim 5, the modified reference of Tsuchiya would have disclosed that the polishing composition comprising tertiary amine/ an organic amine (page 4, para 0045)
Regarding claim 6, the modified reference of Tsuchiya would have disclosed that the polishing composition further comprising lysine/ a chelating agent (page 5, para 0056)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakanishi et al (US 2009/0104778) in view of Mahulikar et al (US 6,776,696)
Sakanishi discloses a method for producing a wafer comprising the step of polishing a wafer using a polishing composition (page 5, para 0067), the polishing composition comprising: water, silica particles (page 4, para 0044, 0047), an alkaline substance (page 3, para 0030) and an amphoteric surfactant comprises includes lauryl dimethylamino acetic betaine (page 5, para 0056-0057), which reads on an amphoteric surfactant of the claimed chemical structural formula (1) wherein R 1 is a C 10-20 alkyl group or a C 1-5 alkyl group containing an amide group, wherein the amide group is an amide group having a C 10-20 alkyl group, R 2 and R 3 are each independently a C 1-9 alkyl group; and X - is a C 1-5 anionic organic group containing a carboxylate ion/ the amphoteric surfactant of the claimed formula (1) wherein R 1 is a C  10-20 alkyl; X- is a C 1-5 anionic organic group containing a carboxylate ion and R 2 and R 3 are each methyl group since the applicants disclose that " As the amphoteric surfactant of formula (1), a betaine-type, an alkylbetaine-type, or a sulfobetaine-type betaine compound may be used. Examples of the betaine-type compound include coconut oil dimethylaminoacetic acid betaine (formula (1-1)), examples of the alkylbetaine-type compound include lauryl dimethylaminoacetic acid betaine (formula (1-2)), and examples of the sulfobetaine-type compound include lauramidopropyl hydroxysultaine" in paragraph 0011-0017 of the instant specification
Sakanishi discloses that the polishing composition comprises 0.1 wt %/mass % to 50 wt%/mass % of the silica particles (page 4, para 0045) and the balance of water (page 4, para 0047), which reads on the claimed 0.05 to 50% by mass of the silica particles. However, Sakanishi fails to specifically disclose that the polishing composition contains 0.01 to 30% by mass of the alkaline substance, and 1 to 10000 ppm of the amphoteric surfactant as required in claim 8.

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have adjusted/optimized the concentrations of the alkaline substance, and the amphoteric surfactant in Sakanishi's polishing composition to any preferable concentrations including the claimed concentrations to adjust the polishing selectivity, thus resulting in the adjustment in the overall polishing rate as taught in Mahulikar ( col 4, lines 24-29)

Claim 9 is rejected under 35 U.S.C 103 as being unpatentable over Sakanishi et al (US 2009/0104778) in view of Mahulikar et al (US 6,776,696) as applied to claim 8 above and further in view of Takegoshi et al (US 2012/0270400)
   The features of claim 8 are set forth in the paragraph 5 above. Unlike the instant claimed invention as per claim 9, Sakanishi and Mahulikar fails to disclose the limitation of wherein in the step of polishing a wafer, polishing is performed until a height difference between a central region and a peripheral region of the wafer becomes 100 nm or less

  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a step of polishing until a height difference between a central region and a peripheral region of the wafer becomes 100 nm or less in Sakanishi and Mahulikar to obtain a polished film having extremely small difference between the levels of the film and to improve the yield of substrate production as taught in Takegoshi (page 10, para 0112)

Applicant's amendment, which changes the scope of invention of claim 1 as well as the scope of all the dependent claims 2-9, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN VINH whose telephone number is (571)272-1471.  The examiner can normally be reached on 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NADINE NORTON can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LAN VINH/Primary Examiner, Art Unit 1713